                                                                                                Filed: 1/28/2020 11 :59 AM
 USDC IN/ND case 1:20-cv-00073-HAB document 5 filed 01/28/20 page 1 of 4                                              Clerk
                                          Grant Superior Court 1                                    Grant County, Indiana




STATE OF INDIANA                 )                        IN THE GRANT SUPERIOR COURT
                                 )     SS:                           27D01-2001-CT-000009
COUNTY OF GRANT                  )                        CAUSE NO .                     _

JEFFREY ZAHALKA,                                )
                                                )
                 Plaintiff,                     )
                                                )
        V.                                      )
                                                )
WEAVER POPCORN                                  )
MANUFACTURING, INC.,                            )
                                                )
                 Defendant(s).                  )

                                             COMPLAINT

        Plaintiff, by counsel, alleges against Defendant as follows:

   1.        The Plaintiff is Jeffrey Zahalka, a qualified employee of the Defendant who performed

             within the reasonable expectations of his employer at all times material to this

             Complaint. Plaintiff contends that he was discriminated against and retaliated

             against on the basis of his disability/perceived disability/record of impairment in

             violation of his federally protected rights under the Americans With Disabilities Act

             of 1990, 42 U.S.C. § 12101 et seq. (the "ADA").

   2.        The Defendant is Weaver Popcorn Manufacturing, Inc., a company doing business at

             408 W. Landess St., Van Buren, IN 46991. Defendant is an "employer" for the

             purposes of the ADA. Plaintiff was placed into a position at Weaver Popcorn by

              Spherion Staffing Services, and both Defendant and Spherion Staffing Services

              controlled the terms, benefits, and conditions of Plaintiffs employment as joint

              employers.


                                                    -1-
USDC IN/ND case 1:20-cv-00073-HAB document 5 filed 01/28/20 page 2 of 4




 3.    Plaintiff filed his Charge of Discrimination with the Equal Employment Opportunity

       Commission ("EEOC") on or about April 18, 2019, a copy of which is attached

       hereto, incorporated herein, and made a part hereof as "Ex. A." The EEOC issued its

       Dismissal and Notice of Rights on October 30, 2019, a copy of which is attached

       hereto and made a part hereof as "Ex. B." All jurisdictional requirements have been

       met and all administrative remedies have been exhausted for the filing of this

       Complaint.

 4.    Plaintiff worked for the Defendant from on or about October 22, 2018 until his

       wrongful termination on or about February 20, 2019. At the time of separation from

       employment Plaintiff was a full-time machine operator.

 5.    Plaintiff suffers from a seizure disorder which is controlled by medications. In

       November 2018 Plaintiff experienced a mild seizure while at work and was sent

       home for the day. Plaintiff was allowed to return to work the next day without

       incident.

 6.    On or about January 17, 2019, Plaintiff was promoted from "support staff' to

       "machine operator" by Defendant.

 7.     On February 11, 2019, while Plaintiff was performing his duties as an operator, he

       suffered a seizure that resulted in a fall from a ladder. The fall left him with a

       laceration on his forehead that required stitches. Plaintiff went to the hospital where

       he received the necessary medical care, and the doctor ordered Plaintiff off of work to

       recover for 2-3 days. Plaintiff notified Defendant of his orders.

                                            -2-
USDC IN/ND case 1:20-cv-00073-HAB document 5 filed 01/28/20 page 3 of 4



 8.     On February 19, 2019, Defendant sent Plaintiff to a doctor (at MGH Express) to

        obtain clearance to return to work. Plaintiff was issued a "Return to Work" form that

        identified he may return to work with no restrictions. Plaintiff was then told by

        Spherion Staffing (the agency through whom he obtained his position) to wait for

        clearance from Defendant before returning to work.

 9.     Instead of being returned to work, Plaintiff was notified days later by an agent of

        Spherion Staffing that Defendant did not want him back, and that Defendant believed

        he was a safety risk because of his medical condition, that it was his fault he had

        fallen, and that Defendant "didn't want him getting hurt."

 10.     Plaintiff contends that at the time of his termination by Defendant, there were other

         positions open that Plaintiff was qualified to perform that did not require using a

         ladder or heavy machinery. Plaintiff requested that, in the alternative to termination

         he be allowed the reasonable accommodation of alternate placement, but his request

         was denied.

  11.    Plaintiff contends that Defendant failed to engage in the interactive process, failed to

         provide reasonable accommodations, and discriminated against and retaliated against

         him on the basis of his disability/perceived disability/record of impairment in

         violation of his rights under the ADA.

  12.    Defendant's discriminatory and retaliatory conduct was the direct and proximate

         cause of Plaintiff suffering the loss of his job and job-related benefits, such as

         income, and subjected him to emotional distress, inconvenience, mental anguish,



                                              -3-
 USDC IN/ND case 1:20-cv-00073-HAB document 5 filed 01/28/20 page 4 of 4



             embarrassment, and other damages and injuries. Plaintiff is entitled to compensatory

             damages.

    13.      Furthermore, the Defendant's discriminatory and retaliatory conduct was intentional,

             knowing, willful, wanton, and in reckless disregard of Plaintiffs federally protected

             rights under the ADA, warranting an imposition of punitive damages.



          WHEREFORE, Plaintiff prays for judgment against the Defendant for compensatory

damages, punitive damages, reasonable attorney's fees and costs, and all other just and proper

relief in the premises.

                                         JURY DEMAND

          Pursuant to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiff demands a trial by

jury in this action.

                                                       Respectfully submitted,

                                                       LAW OFFICE OF JENNIFER L. HITCHCOCK



                                                       Isl Jennifer L. Hitchcock
                                                       Jennifer L. Hitchcock, #34635-02
                                                       116 E. Berry Street, Suite 1110
                                                       Fort Wayne, IN 46802
                                                       Telephone:     (260) 240-4644
                                                       Facsimile:      (260) 444-3441
                                                       E-mail:        J ennifer@jhitchcocklaw.com
                                                       Attorney for Plaintiff




                                                 -4-
